Citation Nr: 1449863	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-03 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to May 1996.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by a Department of Veterans Affairs Regional Office (RO). 

The Veteran presented testimony at a video conference hearing chaired by the undersigned Veterans Law Judge in July 2013.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA PTSD examination in February 2011.  At that time, the examiner determined that the Veteran did not have a diagnosis of PTSD, but acknowledged that the Veteran's experience would qualify as a stressor event.

The Veteran subsequently submitted private treatment records from Dr. Charles W. Cole showing diagnosis of PTSD and dysthymia in February and March 2011, and private treatment records from Dr. Alan P. Aboaf showing a diagnosis of PTSD from May 2011 through July 2013.

In light of the Veteran's diagnosis of PTSD by his private treating physicians, the Board finds that a new medical examination is warranted.

Additionally, any subsequent relevant VA and non-VA medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his PTSD or any other acquired psychiatric disorder that are not already of record.  Take appropriate measures to request copies of any outstanding records of pertinent VA or non-VA medical treatment and associate them with the claims file.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms of PTSD or any other acquired psychiatric disorder.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After completing the above development, schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any currently any current acquired psychiatric disorder, to expressly include PTSD and dysthymia.  The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.    The VA examiner's report should address the following:

a. Diagnose all current acquired psychiatric disorders.

b. If a diagnosis of PTSD is warranted, indicate the specific claimed in-service stressor or stressors upon which that diagnosis is predicated.  If a reported stressor is not adequate to support a diagnosis of PTSD, provide a rationale for this determination.

c. If a diagnosis of dysthymia or any other acquired psychiatric disability is warranted, discuss whether it is at least as likely as not that such disorder had its onset during service.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate whether service connection for a psychiatric disability, to specifically include PTSD is warranted.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



